PER CURIAM.
This is a proceeding begun by the Committee on Admissions and Grievances of the United States District Court for the District of Columbia against Isadore H. Halpern, a member of the Bar, to have him disbarred from the practice of law in the District of Columbia.
The proceeding was heard by a court composed of United States District Judges Letts, Laws and McGuire, who, after a full hearing, at which appellant had the benefit of able counsel, reached the conclusion that the proof sustained the charges and ordered that appellant be censured and prohibited from practicing law in the District of Columbia for a period of six months. The appeal is from this order.
We have read with care the evidence taken on the hearing and are of opinion that the charge of professional misconduct was established by convincing proof, and we are also of opinion that the character of the misconduct fully justified the censure and the order of suspension. Indeed, it may be fairly said it would amply justify an order of disbarment. In our view, appellant has shown nothing of which he may properly complain. Disbarment proceedings, experience has shown, are necessary in the protection of the public, “who have a right to expect that courts will be vigilant in withholding, and, if already given, withdrawing, their certificates of qualification and character,” 1 when, upon a full hearing, these are shown to have been abused.
Affirmed.

 In re Shepard, 109 Mich. 631, 67 N.W. 971, 972.